Bunn, J.
This action was brought by plaintiff as administrator of the estate *46of Gustaf Summer to recover damages for his death, alleged to have been caused by the negligence of defendants. There was a' verdict against both- defendants. Defendant railway company appeals from an order denying its separate motion for judgment notwithstanding the verdict or for a new trial.
It is insisted on this appeal that appellant was free from any negligence which caused the accident, and that Summer met his death through his own want of care. The facts bearing upon these issues are as follows:
Second street in the city of Waseca runs practically north and south and is crossed at right angles by six tracks of defendant company. The five southerly tracks are close together, are enclosed by crossing gates and are not involved here. The sixth track is an industry spur track which crosses the street about 85 feet to the north of the other tracks, and terminates about two blocks to the west. Second street is a paved business street with cement sidewalks on either side as it approaches the industry track from the north. This industry or spur track was constructed across Second street under an ordinance of the city passed in 1901, which granted the right upon a condition, among others, that the company should “at all times, when engines or cars are being moved upon said side track, keep and maintain a flagman at said crossing who shall properly guard and protect travel thereon.” The crossing is in the central portion of the city and is used by the public continually, both day and night. The spur track was not frequently uáed by defendant.
Plaintiff’s intestate was killed by a switch engine at the crossing of the spur track and Second street. Summer was coming from the north, and the engine, with two cars attached, was backing up from the west. There was no eye witness to the accident, though two witnesses heard screams at the crossing, and afterwards Summer’s body was found a short distance east of the street, with blood indicating that it had been dragged along. Deceased was 62 years of age, was intelligent, and in the possession of all his faculties, unless it be true that he was under' the influence of liquor. The accident happened about 9:30 in the evening. During the afternoon Summer had at*47tended an auction a few miles out in the country, and returned to his home about three blocks south of the tracks to leave an article he had purchased; then with a companion he left his home, and was next seen between five and six o’clock in the afternoon in a saloon on Second street about two blocks north of the crossing. He alternated between this saloon and one across the street until about nine o’clock when he started to go home, taking the sidewalk on the west side of Second street. He was seen to stop for a moment at a restaurant on Second street, and was then observed walking toward the crossing, and less than a block away from it. It had been raining and the night was cloudy and dark, though street lights tended to relieve the darkness. Near the track and close to the sidewalk was a coal shed that partially shut off the view to the west; wire was piled up between the coal shed and the track, while on the south side of the track, a short distance away, was a freight house of defendant. It thus may be fairly said that this crossing was a dangerous one, especially on a dark night, as an engine coming from the west would practically come out of a blind alley. There was evidence tending to show that the engine gave no warning of its approach; that its headlight was dim; that the walk approached the crossing from the north on a down grade, and was somewhat slippery, and that there was noise from an electric light plant nearby. It was conceded that there was no flagman at the crossing.
The case was clearly for the jury on the question of defendant’s negligence. The absence of a flagman at the crossing in direct violation of the ordinance is alone sufficient evidence of negligence to sustain the verdict in this respect, and we need not consider the other claims of negligence.
The contention that Summer was not struck by the engine, but that he stumbled and fell between the cars, was disposed of adversely to defendant by the verdict, and we must hold that under the evidence this decision is final.
One of defendant’s principal claims on the trial was that Summer was drunk. There was certainly evidence that he had been drinking, and that he was not exactly sober, but there was also evidence the *48other way. The question of his condition was for the jury; it was fairly submitted to them by the trial court, and the evidence is sufficient to sustain the conclusion that he was sober.
We must then consider the question of the alleged contributory negligence of plaintiff’s intestate on the assumption that his faculties were not materially affected by liquor. Having in view the familiar rule that there was a strong presumption in favor of the dead man, and that the burden of proof was with defendant on this issue, we are unable to hold that Summer was guilty of contributory negligence as a matter of law, or that the evidence is such that we ought to grant a new trial. It must be presumed, we think, in the absence of evidence to the contrary, that defendant had not habitually violated the ordinance requiring it to keep a flagman at this crossing, and that its failure to have a flagman there on the occasion in question was the only instance of its violation of such ordinance. We must presume also that Summer knew of the ordinance, had a right to some extent to rely on the assurance of safety given by the absence of the flagman, and did in fact rely on such assurance. Woehrle v. Minnesota Transfer Ry. Co. 82 Minn. 165, 84 N. W. 791, 52 L.R.A. 348. There are other circumstances tending in a measure to excuse his failure to avoid the accident, and we have mentioned some of these in our statement of the facts. Considering the evidence as a whole, we think that reasonable minds might well draw different conclusions on the question, and therefore that the question was properly left to the jury to determine. We find no error in the record, and hold that the verdict has sufficient support in the evidence to prevent our reversing the order appealed from.
Order affirmed.